Order filed June 26, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00503-CV
                                   ____________

               ST. PAUL MERCURY INSURANCE COMPANY, Appellant

                                          V.

   LEWIS-QUINN CONSTRUCTION SERVICES, INC., CURB-TEX, INC.,
 PUMP-TECH, INC., ALLIANCE DEVELOPMENT, INC., PHOENIX RENTAL
INC., GALLOWAY TRUST MANAGEMENT, JOSEPH V. TURNER, PEGGY J.
TURNER, JAMES E. GALLOWAY, CATHERINE B. GALLOWAY, RONALD E.
           CLARY, AND MICHELLE M. CLARY, Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-26123


                         ABATEMENT                ORDER

      This court has been notified that appellee, Ronald E. Clary, has petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 11-34040. Because a stay is automatically effected by Section
362(a) of the Bankruptcy Code, we have stayed all proceedings in the appeal. See Tex. R.
App. P. 8.2.
      For administrative purposes only, and without surrendering jurisdiction, this court
orders the cause abated and treated as a closed case. It may be reinstated on motion of any
party, or the court may reinstate the appeal on its own motion showing the stay has been
lifted and specifying what further action, if any, is required from this court. See Tex. R.
App. P. 8.3.



                                          PER CURIAM